DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1-13 are objected to because of the following informalities:  
Regarding claim 1, “second, folded configuration” should be changed to 
--folded configuration-- and “first, passenger use” should be changed to
--passenger use--. See same deficiency in claims 4, 5 and 9.
		Regarding claim 12, “int eh” needs to be corrected. 
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 6-8, 14, 15, 17, 18 and 22 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cuddihy et al. US 2015/0251566 A1.
Regarding claim 1, Cuddihy et al. US 2015/0251566 A1 discloses a system comprising: a first row of seating (110) for a vehicle including two seats, each of the two seats of the first row of seating having a passenger use configuration (Fig. 7) where the first row of seating allows a passenger to sit in a seat of the first row of seating and access user input controls (135) (see paragraphs [0015] and [0018])) for the vehicle and a folded configuration (Fig. 8); and a second row of seating (110) for the vehicle having a passenger use configuration (Fig. 8), wherein when the first row of seating is in the folded configuration, the first row of seating is usable for seating, wherein the vehicle is configured to automatically transition (see paragraphs [0018], [0020] and [0022]) one or both of the two seats of the first row between the passenger use configuration and the second, folded configuration in accordance with an identified number of passengers.
Regarding claim 2, Cuddihy et al. US 2015/0251566 A1 discloses the system of claim 1, further comprising, at least one computing device including one or more processors, the at least one computing device being configured to cause the vehicle to perform the transition (see paragraphs [0028], [0029] and [0031]).
Regarding claim 3, Cuddihy et al. US 2015/0251566 A1 discloses the system of claim 2, wherein the at least one computing device is further configured to cause the transition in response to receiving the identified number of passengers from one or more server computing devices (see paragraphs [0028], [0029] and [0031]).
Regarding claim 4, Cuddihy et al. US 2015/0251566 A1 discloses the system of claim 1, further comprising a set of tracks (200) on which the first row of seating (110) can be moved towards a front of the vehicle when in the folded configuration as shown in Figure 8. 
Regarding claim 6, Cuddihy et al. US 2015/0251566 A1 discloses the system of claim 1, further comprising a console (160) including the user input controls (135) (see paragraphs [0015] and [0018])), and wherein the console is configured to be moved from a position where the console can be accessed by a passenger in the first row of seating to an appropriate position for access by a passenger in the second row of seating when the first row is transitioned to the folded configuration as shown in Figure 3B (see paragraph [0023]).
Regarding claim 7, Cuddihy et al. US 2015/0251566 A1 discloses the system of claim 1, wherein the transition is further based on a user-identified preferred seating arrangement for the vehicle (see paragraph [0018]).


Regarding claim 8, Cuddihy et al. US 2015/0251566 A1 discloses the system of claim 1, further comprising the vehicle (100) as shown in Figure 1.
Regarding claim 14, Cuddihy et al. US 2015/0251566 A1 discloses a method of arranging rows of seating (110) in a vehicle having a first row of seating and a second row of seating, the first row of seating having two seats each with a passenger use configuration where the first row allows a passenger to sit in a seat of the first row of seating and access user input controls for the vehicle, the method comprising changing one or more of the two seats of the first row of seating from a passenger use configuration to a folded configuration automatically (see paragraphs [0018], [0020] and [0022])  in response to receiving information identifying based on a number of passengers for the vehicle from a remote server computing device (see paragraphs [0028] and [0031]) as shown in Figures 7 and 8.
Regarding claim 15, Cuddihy et al. US 2015/0251566 A1 discloses the method of claim 14, further comprising moving the first row of seating towards a front of the vehicle when in the folded configuration on a set of tracks (200) as shown in Figure 8.
Regarding claim 17, Cuddihy et al. US 2015/0251566 A1 discloses the method of claim 14, further comprising adjusting a position a console (160) including user input controls (135) (see paragraphs [0015] and [0018])) from a position where the console can be accessed by a passenger in the first row of seating to an appropriate position for access by a passenger in the second row of seating when the first row is in the folded configuration as shown in Figure 3B (see paragraph [0023]).
Regarding claim 18, Cuddihy et al. US 2015/0251566 A1 discloses the method of claim 14, wherein changing the first row of seating is further based on a user-identified preferred seating arrangement for the vehicle (see paragraph [0018]).
Regarding claim 22, Cuddihy et al. US 2015/0251566 A1 discloses the method of claim 14, wherein changing one or more of the two seats of the first row of seating from a passenger use configuration to a folded configuration is in response to receiving information identifying the number of passengers from a remote server computing device (see paragraph [0018]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 5 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cuddihy et al. US 2015/0251566 A1 in view of Tamura et al. US 8,888,189 B2.


Cuddihy et al. US 2015/0251566 A1 discloses the system but does not show a footrest for the second row of seating only usable when the first row of seating is in the folded configuration.
Tamura et al. US 8,888,189 B2 teaches a footrest (38) for the second row of seating (18) only usable when the first row of seating (16) is in the folded configuration as shown in Figure 1 (see paragraph ((28)).
It would have been obvious to one having ordinary skill in the art before the effective filing date to make the system of Cuddihy et al. US 2015/0251566 A1 with footrest system, as taught by Tamura et al. US 8,888,189 B2, in order to for an occupant seated on the second row of seating to rest their feet on the seat back of the first row of seating.
Claim(s) 9, 10, 12, 13 and 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cuddihy et al. US 2015/0251566 A1 in view of Japanese reference JP 2007-168608 A.
Regarding claims 9 and 19, Cuddihy et al. US 2015/0251566 A1 discloses the system (the method) of claim 1 (claim 14), but does not show wherein the second row of seating includes only a single seat, such that the vehicle includes three seats.
Japanese reference JP 2007-168608 A teaches second row of seating (12) includes only a single seat (17), such that the vehicle includes three seats 
(first and second rows of seating) as shown in Figures 1 and 4. 
It would have been obvious to one having ordinary skill in the art before the effective filing date to make the second row of seating of Cuddihy et al. US 2015/0251566 A1 with a single seat, as taught by Japanese reference JP 2007-168608, in order to provide a rotating seat.
Regarding claims 10 and 20, Cuddihy et al. US 2015/0251566 A1, as modified, discloses the system (the method) of claim 9 (claim 19), wherein when a first of the two seats of the first row of seating is in the folded configuration, an area adjacent to both a second of the two seats of the first row and the single seat is available for storage of objects.
Regarding claim 12, Cuddihy et al. US 2015/0251566 A1, as modified, discloses the system of claim 9, wherein when the two seats of the first row of seating are in the passenger use configuration but does not show one of the two seats can be moved towards a rear of the vehicle and in line with the single seat.
Regarding claim 12, it would have been obvious to one having ordinary skill in the art before the effective filing date to make the system of Cuddihy et al. US 2015/0251566 A1, as modified, with one of the two seats can be moved towards a rear of the vehicle and in line with the single seat, as a matter of design choice. 
Regarding claim 13, Cuddihy et al. US 2015/0251566 A1, as modified, discloses the system of claim 9, wherein when the two seats of the first row of seating are in the passenger use configuration, but does not show one of the two seats of the first row of seating can be moved towards a rear of the vehicle and in line with a space between a second of the two seats of the first row of seating and the single seat.
Regarding claim 13, it would have been obvious to one having ordinary skill in the art before the effective filing date to make the system of Cuddihy et al. US 2015/0251566 A1, as modified, with one of the two seats of the first row of seating can be moved towards a rear of the vehicle and in line with a space between a second of the two seats of the first row of seating and the single seat, as a matter of design choice. 
Regarding claim 21, Cuddihy et al. US 2015/0251566 A1, as modified, discloses the method of claim 19, wherein when the two seats of the first row of seating are in the passenger use configuration but does not show one of the two seats can be moved towards a rear of the vehicle and in line with the single seat. 
Regarding claim 21, it would have been obvious to one having ordinary skill in the art before the effective filing date to make the system of Cuddihy et al. US 2015/0251566 A1, as modified, with one of the two seats can be moved towards a rear of the vehicle and in line with the single seat, as a matter of design choice. 
Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cuddihy et al. US 2015/0251566 A1 and Japanese reference JP 2007-168608 A, as applied to claim 10 above, and further in view of Barrow et al. US 2012/0313394 A1.
Regarding claim 11, Cuddihy et al. US 2015/0251566 A1, as modified, discloses the system of claim 10 wherein the first of the two seats of the first row of seating is configured to be moved towards a front end of the vehicle but does not show into a recess in a dashboard of the vehicle to open up the area. 
Barrow et al. US 2012/0313394 A1 teaches the first of the two seats of the first row of seating (70) is configured to be moved towards a front end of the vehicle and into a recess (94) in a dashboard of the vehicle to open up the area as shown in Figures 4-6.
Regarding claim 11, it would have been obvious to one having ordinary skill in the art before the effective filing date to move the seat of Cuddihy et al. US 2015/0251566 A1, as modified, into a recess in a dashboard of the vehicle, as taught by Barrow et al. US 2012/0313394 A1, in order to open up the area.
Prior Art
The prior art made of record and not relied upon is considered pertient to applicant’s disclosure.  The cited references show several other second row priority seating for vehicles similar to that of the current invention. 
Communication
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORI L LYJAK whose telephone number is (571)272-6658. The examiner can normally be reached 8:00 AM-4:30 PM (EST) Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





LORI LYJAK
Primary Examiner
Art Unit 3612



/LORI L LYJAK/Primary Examiner, Art Unit 3612